Citation Nr: 1423000	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a neck disability.  


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The appellant served in the Air National Guard from March 1977 to March 1983.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the VA RO in St. Louis, Missouri.  

A review of the record reflects that a remand is necessary in order to schedule the appellant for a video conference hearing before a Veterans Law Judge (VLJ).  On a May 2011 VA Form 9, he requested such a hearing before the Board.  (Even though a hearing was later held at the RO before a decision review officer, the appellant has not withdrawn his request for a hearing before a member of the Board.)  Video hearings before the Board are scheduled by the RO.  Thus, a remand is necessary.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the appellant for a video conference hearing at the RO before a Veterans Law Judge sitting at the Board in Washington D.C.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

